United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-1513
                       ___________________________

                          Martha Alicia Martin-Tzoc

                                            Petitioner

                                       v.

           Merrick B. Garland, Attorney General of the United States

                                       Respondent
                                ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                 ____________

                        Submitted: September 24, 2021
                          Filed: September 29, 2021
                                [Unpublished]
                                ____________

Before LOKEN, BENTON, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Guatemalan citizen Martha Alicia Martin-Tzoc petitions for review of an
order of the Board of Immigration Appeals, which dismissed her appeal from the
decision of an immigration judge denying her asylum, withholding of removal, and
protection under the Convention Against Torture (CAT). Having jurisdiction under
8 U.S.C. § 1252, this court denies the petition.
       This court concludes that Martin-Tzoc’s challenge to the agency’s jurisdiction
over her removal proceedings is foreclosed by this court’s precedent. See Ali v. Barr,
924 F.3d 983, 985-86 (8th Cir. 2019); see also Tino v. Garland, No. 20-3508, 2021
WL 4256185, at *1 & n.2 (8th Cir. Sept. 20, 2021) (per curiam). Substantial
evidence supports the agency’s determination that Martin-Tzoc was not entitled to
asylum because she did not show that she was unable or unwilling to return to
Guatemala due to past persecution or a well-founded fear of future persecution on
account of a protected ground. See Menjivar v. Gonzales, 416 F.3d 918, 920 (8th
Cir. 2005), as corrected (Sept. 21, 2005) (asylum eligibility requirements); De
Castro-Gutierrez v. Holder, 713 F.3d 375, 379 (8th Cir. 2013) (standard of review).
Substantial evidence also supports the agency’s denial of withholding of removal
and CAT relief. See Guled v. Mukasey, 515 F.3d 872, 881-82 (8th Cir. 2008)
(applicant who does not meet standard for asylum cannot meet more rigorous
standard for withholding of removal; separate analysis for CAT claim is not required
when there is no evidence alien may be tortured for reasons unrelated to claims for
asylum and withholding of removal).

      The petition is denied. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-